MEMORANDUM DECISION
                                                                       Mar 10 2016, 9:03 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth Johnson                                             Gregory F. Zoeller
Victoria L. Bailey                                       Attorney General of Indiana
Marion County Public Defender Agency
                                                         Jesse R. Drum
Appellate Division                                       Deputy Attorney General
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

A.W.,                                                    March 10, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1506-JV-606
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Marilyn A. Moores, Judge
                                                         The Honorable
                                                         Scott B. Stowers, Magistrate
                                                         Trial Court Cause No.
                                                         49D09-1502-JD-224



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JV-606 |March 10, 2016           Page 1 of 6
[1]   A.W. appeals his adjudication as a delinquent child for committing battery,1

      which would be a Class A misdemeanor if committed by an adult. He raises

      the following issue for our review on appeal: whether the State presented

      sufficient evidence to support his delinquency adjudication.


[2]   We affirm.


                                       Facts and Procedural History
[3]   On the evening of December 27, 2014, T.B. went to the skating rink with B.,

      who was “[m]ore than a friend to T.B.,” and two of B.’s friends. Tr. at 7.

      While T.B. and the girls were putting on their skates, A.W. came over to talk to

      the girls. T.B. did not know A.W., and when he left, the girls told T.B. that

      A.W. was B.’s ex-boyfriend. When T.B. and B. went out to skate, A.W.

      “rolled up beside” them and was “being a bit too touchy,” so T.B. skated

      between B. and A.W. as a sign for A.W. to stop. Id. A song came on that T.B.

      and B. did not know, and they joined the other girls at a table.


[4]   T.B. got in line to get pizza, and while he was waiting, he saw B. skating with

      A.W., and A.W.’s arm was around her. B. came back to the table, and A.W.

      followed her, sat down, and “kind of . . . trap[ped] her in the seat.” Id. T.B.

      went back to the table and “kind of slam[med] the drinks down” because he

      was frustrated. Id. T.B. got in A.W.’s face and said “nobody’s soft.” Id. B.




      1
          See Ind. Code § 35-42-2-1(b), (c).



      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JV-606 |March 10, 2016   Page 2 of 6
      separated the two boys and took T.B. to the game room. When T.B. and B.

      returned to the table, A.W. came back and said, “We are six n words deep and

      we ain’t scared and all that.” Id. at 8.


[5]   As the skating session was ending, T.B. and the girls waited for everyone to

      leave “[s]o nothing would happen.” Id. at 9. They eventually walked out of the

      skating rink and “kind of pushed [their] way through the crowd.” Id. As they

      got close to the curb, T.B. heard A.W. saying, “Aye bro, aye bro, aye bro[]”

      and saw him approaching. Id. A.W. was just out of arm’s length with the girls

      between him and T.B. and the crowd circled around at a distance. T.B. turned

      around, and as soon as he did, A.W. hit T.B. on the right side of the face,

      resulting in pain and causing T.B. to fall to the ground. While T.B. was on the

      ground, another young male in grey sweatpants came from T.B.’s left side and

      ran over and started punching T.B. in the head.


[6]   On February 9, 2015, the State filed a petition alleging that A.W. was a

      delinquent child for committing battery, which would be a Level 6 felony if

      committed by an adult. At a fact-finding hearing held on April 16, 2015, the

      juvenile court entered a true finding for battery, which would be a Class A

      misdemeanor if committed by an adult.2 At a later-held disposition hearing, the

      juvenile court placed A.W. on probation. A.W. now appeals.




      2
       In the delinquency petition, the State alleged that A.W. committed what would be Level 6 felony battery
      because it resulted in moderate bodily injury to T.B. See Ind. Code § 35-42-2-1(d)(1). However, the juvenile

      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JV-606 |March 10, 2016               Page 3 of 6
                                        Discussion and Decision
[7]   When the State seeks to have a juvenile adjudicated as a delinquent child for

      committing an act that would be a crime if a committed by an adult, the State

      must prove every element of the crime beyond a reasonable doubt. K.F. v. State,

      961 N.E.2d 501, 506 (Ind. Ct. App. 2012), trans. denied. In reviewing a juvenile

      adjudication, this court will consider only the evidence and reasonable

      inferences supporting the judgment and will neither reweigh evidence nor judge

      the credibility of the witnesses. Id. If there is substantial evidence of probative

      value from which a reasonable trier of fact could conclude that the juvenile was

      guilty beyond a reasonable doubt, we will affirm the adjudication. Id.


[8]   A.W. contends that the State failed to present sufficient evidence to support his

      delinquency adjudication for battery. He claims that there was no direct

      evidence that he hit T.B. because T.B. testified that he did not see who hit him.

      A.W. also asserts that the circumstantial evidence presented merely shows that

      he was present when the battery occurred and not that he was the one who hit

      T.B. Further, A.W. argues that, even considering the other facts and

      circumstances surrounding the battery, there is no evidence that gives rise to a

      reasonable inference of his guilt.




      court entered a true finding for the lesser-included offense because it found that the injury to T.B. did not rise
      to the level of moderate injury. Tr. at 20.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JV-606 |March 10, 2016                    Page 4 of 6
[9]    The juvenile court entered a true finding for battery, which would be a Class A

       misdemeanor if committed by an adult. To support a true finding, the State

       was required to prove, beyond a reasonable doubt, that A.W. knowingly or

       intentionally touched T.B. in a rude, insolent, or angry manner, resulting in

       bodily injury to T.B. Ind. Code § 35-42-2-1(b), (c). In general, the

       uncorroborated testimony of one victim is sufficient to sustain a conviction.

       Holeton v. State, 853 N.E.2d 539, 541 (Ind. Ct. App. 2006).


[10]   Here, the evidence presented established that T.B. had a verbal altercation with

       A.W. inside of the skating rink, and A.W. made a threatening statement to T.B.

       When it was time to leave the skating rink, T.B. waited for everyone to leave

       before exiting the building, but there was still a large crowd outside. While

       pushing his way through the crowd, T.B. heard A.W. say, “Aye bro, aye bro,

       aye bro[]” and saw him approaching. Tr. at 9. When A.W. was about an arm’s

       length away, T.B. turned around and was struck in the face. T.B. testified that

       there was no one else nearby except for the girls and that the crowd was “in the

       background.” Id. at 10. T.B. testified that it was A.W. who hit him. Id.


[11]   Although T.B. gave conflicting testimony on whether he actually saw A.W. hit

       him in the face, we view the evidence in the light most favorable to the

       judgment. K.F., 961 N.E.2d at 506. We also do not judge the credibility of the

       witnesses on appeal as that is the job of the juvenile court. Id. In addition to

       T.B.’s testimony that it was A.W. who hit him, there was circumstantial

       evidence presented that A.W. had an altercation with T.B. inside the skating

       rink, threatened T.B., and was the only person besides the girls in close enough

       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JV-606 |March 10, 2016   Page 5 of 6
       proximity when T.B. was struck in the face. We conclude that the evidence

       presented was sufficient to support A.W.’s delinquency adjudication.


[12]   Affirmed.


[13]   Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JV-606 |March 10, 2016   Page 6 of 6